Citation Nr: 0800842	
Decision Date: 01/09/08    Archive Date: 01/22/08

DOCKET NO.  05-28 626A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
ulcers and gastroesophageal reflux disorder.  

2.  Entitlement to service connection for cancer in bowels.

3.  Entitlement to service connection for arthritis in knees, 
lower extremities, neck and hands.

4.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for 
hypertension.

5.  Entitlement to service connection for hepatitis.  


ATTORNEY FOR THE BOARD

C. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from June 1954 to December 
1956.  

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio. 

The record reflects that the veteran requested a hearing in 
his November 2004 notice of disagreement (NOD).  The RO 
scheduled a Decision Review Officer hearing for the veteran 
in June 2005, and then rescheduled the hearing pursuant to 
the veteran's request for August 2005.  The veteran, however, 
wrote in an August 2005 statement that he wanted to waive his 
hearing request in favor of an informal conference with the 
DRO to discuss his income and medical expenses in regard to a 
claim for non-service connected pension and the informal DRO 
conference was held in August 2005.  The Board further notes 
that the veteran later requested to be scheduled for a local 
hearing at the RO in September 2005; however, he later 
clarified in March 2006 that he did not want another DRO 
hearing but an in-person hearing with the Board.  Thus, it is 
clear that there is no pending request for a hearing with the 
RO.   

In further regard to the Board hearing request, the record 
reflects that the veteran requested to be scheduled for a 
hearing before the traveling member of the Board in his 
September 2005 VA Form 9 and reiterated his request for a 
Board hearing in March 2006, as noted above.  The RO 
subsequently scheduled the veteran for Travel Board hearings 
in September 2006, February 2007, and May 2007; however, the 
veteran was unable to report for any of the scheduled 
hearings due to his involvement in a car accident and twice 
due to illness and asked to have the hearings rescheduled.  
Although the RO rescheduled the Board hearing for September 
2007 pursuant to his request, the veteran did not report for 
the hearing and did not offer an explanation regarding his 
failure to appear.  Therefore, the veteran's request for a 
Board hearing is considered withdrawn.   

The Board further notes that the veteran reported in the 
November 2004 NOD that he did not receive notice of the March 
2000 denials of his service connection claims for 
hypertension and gastroesophageal reflux disorder and ulcers.  
However, the record contains a notice letter dated in March 
2000 that was sent to the veteran's last known address and 
there is no indication that the veteran did not receive the 
letter as it was not returned as undeliverable.  Cross v. 
Brown, 9 Vet. App. 18, 19 (1996).  Therefore, the Board finds 
that the veteran's claims seeking entitlement to service 
connection for hypertension and a gastroesophageal reflux 
disorder and ulcers are appropriately characterized as claims 
to reopen and require the submission of new and material 
evidence.       

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

After careful review of the record, the Board finds that a 
remand for further notification and development is required 
in this case.

The Board notes that the September 2004 RO rating decision as 
well as the August 2005 Statement of the Case list treatment 
records from the Cleveland VAMC dated from October 1999 to 
August 2004 as evidence considered with respect to the 
veteran's claims; however, a review of the record reveals 
that no such treatment records are contained in the veteran's 
claims folder.  Thus, the Board finds that a remand to obtain 
the missing treatment records is necessary.    

The Board also notes that the veteran was not provided with 
adequate notice of the evidence needed to reopen his claims 
for hypertension and gastroesophageal reflux disorder.  While 
the RO explained in the July 2003 VCAA letter that the 
veteran was previously denied service connection for the 
disorders in a March 2000 decision that had become final and 
advised the veteran that he needed to submit new and material 
evidence, the RO did not specifically advise the veteran of 
the reason that his claims were previously denied or provide 
the veteran with the definition of new and material evidence 
applicable to his claims.  Thus, a remand in order to provide 
the veteran with proper VCAA notice with respect to those 
claims is also warranted.  

Accordingly, the case is REMANDED for the following actions:

1. The RO should provide the veteran with 
an appropriate notice of the VCAA, VA's 
duties there under, and the delegation of 
responsibility between VA and the veteran 
in procuring the evidence relevant to his 
claims, including which portion of the 
information and evidence is to be provided 
by the veteran and which portion VA will 
attempt to obtain on behalf of the veteran 
as required by 38 U.S.C.A. §§ 5103, 5103A 
(West 2002) and 38 C.F.R. 
§ 3.159 (2007).  The notice should advise 
the veteran of his need to submit new and 
material evidence, provide the definition 
and new and material evidence applicable 
to his claims, and explain what evidence 
is needed to substantiate the elements 
required to establish service connection 
that were found insufficient in the March 
2000 denial of the claims for hypertension 
and gastroesophageal reflux disorder.  
Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The notice should also address the five 
elements of a service connection claim as 
outlined by the Court in Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  
The veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  The RO should obtain and associate 
with the claims folder any treatment 
records from the Cleveland VAMC from 
October 1999 to August 2004 pertaining to 
the veteran's treatment for his claimed 
disorders.  The RO should also obtain any 
and all outstanding VA treatment records 
pertaining to the veteran's treatment for 
his claimed disorders to include any 
records from August 2004 to the present. 
(It appears that the veteran may have 
received additional treatment for his 
claimed cancer).  If no records are 
available, a specific note of that fact 
should be contained in the record.

3.  After any additional notification 
and/or development deemed necessary is 
undertaken, the RO should readjudicate the 
veteran's claims with consideration of any 
evidence received since the August 2005 
statement of the case.  If any benefit 
sought on appeal remains denied, the 
veteran should be provided with a 
supplemental statement of the case that 
contains notice of all relevant actions 
taken, including a summary of the evidence 
and applicable law and regulations 
considered pertinent to the issues.  An 
appropriate period of time should be 
allowed for response by the veteran.  
Thereafter, the case should be returned to 
the Board for further appellate 
consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



